Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2020

                                     No. 04-20-00446-CV

                                 Edward Harral ROBERTS,
                                        Appellant

                                              v.

                                Carmen S. Lopez ROBERTS,
                                         Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-04-35492-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER

        Appellant has filed a second motion for extension of time to his brief. We grant the
motion and order appellant’s brief due January 20, 2021. Counsel is advised that no further
extensions of time will be granted absent a motion, filed before the brief is due, that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court